Name: Commission Regulation (EC) No 800/2002 of 14 May 2002 amending Regulation (EEC) No 1686/72 on certain detailed rules for aid for seed as regards the stabiliser mechanism
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  trade policy
 Date Published: nan

 Avis juridique important|32002R0800Commission Regulation (EC) No 800/2002 of 14 May 2002 amending Regulation (EEC) No 1686/72 on certain detailed rules for aid for seed as regards the stabiliser mechanism Official Journal L 131 , 16/05/2002 P. 0003 - 0005Commission Regulation (EC) No 800/2002of 14 May 2002amending Regulation (EEC) No 1686/72 on certain detailed rules for aid for seed as regards the stabiliser mechanismTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(1), as last amended by Regulation (EC) No 154/2002(2), and in particular Article 3(4a) thereof,Whereas:(1) Regulation (EEC) No 2358/71 establishes a stabiliser mechanism for seed other than rice seed which lays down a maximum quantity eligible for aid, the principle of allocating this maximum quantity among the Member States and the consequences to be applied, in terms of reducing the aid, in the event of an overrun on the maximum quantity.(2) The maximum quantity of seed other than rice seed eligible for aid in the Community, and the quantities for each Member State, should be laid down. The maximum quantity for each Member State is equal to the average of the quantities harvested during the reference period laid down in Regulation (EEC) No 2358/71. The quantities taken into account are those communicated to the Commission on the basis of point 6 of the Annex to Commission Regulation (EEC) No 3083/73 of 14 November 1973 on the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organisation of the market in seeds(3), as last amended by Regulation (EEC) No 1679/92(4).(3) The different species of seed benefit from different amounts of aid. In order to make them equivalent in budget terms, a coefficient of equivalence must be fixed for each species, based on the relation between the amount of aid for each species and the average amount of aid. The average amount of aid is determined on the basis of the expenditure theoretically engendered by the quantities of seed constituting the maximum guaranteed quantity. The maximum quantity for the Community and the national quantities are expressed in equivalent quantities.(4) For the operation of the stabiliser mechanism, a deadline must be set for notification by the Member States to the Commission of the quantities of seed covered by aid applications to allow the calculation of any reduction coefficients applicable in each Member State.(5) In Member States which have overrun their allocated national quantity, the payment of aid may be carried out only once the Commission has fixed any reduction coefficients which may be applicable for each of the Member States concerned. A deadline must therefore be laid down for fixing these coefficients.(6) To ensure that the stabiliser mechanism is applied only to the extent of the overrun on the maximum quantity for the Community, and to avoid any incitement to over-production, any quantities unused by certain Member States should be reallocated among Member States who have overrun their national quantity, in proportion to their national quantity, and the reduction coefficients for the aid should subsequently be calculated for each Member State concerned, in proportion to the overrun on the national quantity fixed.(7) The Commission fixes the reduction coefficients applicable to each Member State concerned. The method by which the Member States must calculate the aid applicable to each species should therefore be laid down.(8) To allow the Member States to take account of the specific nature of the structure of national production, and in particular of small production sectors, provision should be made for Member States to have the option of breaking down their national quantity among families or species of seeds.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1Commission Regulation (EEC) No 1686/72(5) is amended as follows:1. Article 3 is replaced by the following: "Article 31. From 1 July 2002, for seed other than rice seed, a maximum quantity of 305754 tonnes per year is set on which aid may be granted in the Community, allocated to producer Member States as follows:>TABLE>These quantities shall be expressed in equivalent quantities in accordance with paragraph 2.2. The conversion into equivalent quantities of the quantities for which an aid application has been submitted shall be made by multiplying the quantity relating to each species by its coefficient of equivalence, laid down in the Annex to this Regulation.3. Aid shall be granted to the seed grower in response to an application to be submitted after the harvest and before a date fixed by the Member State in question for each species or group of varieties.4. Without prejudice to paragraph 5, the Member State shall pay the aid to the seed grower within two months of the application being lodged and at the latest by 31 July of the year following that of harvest.By 15 August of the year following the harvest producer Member States shall notify to the Commission the quantities for which aid applications have been made.5. Where, under the fourth subparagraph of Article 3(4a) of Regulation (EEC) No 2358/71, an overrun of the maximum quantity is found for a specific harvest, if the information provided for in the second subparagraph of paragraph 4 has been received, the Commission shall fix the reduction coefficients for the aid applicable for each Member State concerned by 30 September for the marketing year following the overrun.The reduction coefficients for the aid shall be established in proportion to the overrun on the national quantity laid down in paragraph 1.Should the Commission find that the national quantity laid down in paragraph 1 has not been fully used by a particular Member State, the unused quantity shall be reallocated, for the same marketing year, among the Member States that have overrun their own national quantity. The Commission shall reallocate this amount on a pro rata basis in relation to the national quantities for these Member States.6. The amount of reduced aid applicable for each species shall be calculated by the Member State by multiplying the amount of aid by the reduction coefficient obtained pursuant to paragraph 5.7. The Member States may establish, before the start of the marketing year, at national level, a production profile, by allocating their national quantity among the various seed species and/or families of species.Member States who intend to avail themselves of the option provided for in the above subparagraph shall inform the Commission thereof and shall notify it in good time of the measures planned at national level. These measures must be consistent with Article 3(4a) of Regulation (EEC) No 2358/71 and with paragraphs 5 and 6, in particular as regards the budget impact of the payment of the aid."2. The Annex to this Regulation is inserted as Annex I.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 246, 5.11.1971, p. 1.(2) OJ L 25, 29.1.2002, p. 18.(3) OJ L 314, 15.11.1973, p. 20.(4) OJ L 176, 30.6.1992, p. 17.(5) OJ L 177, 4.8.1972, p. 26.ANNEX"ANNEX I>TABLE>"